Case 18-00294     Doc 107     Filed 06/06/19 Entered 06/06/19 10:22:10           Desc Main
                               Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

 IN RE:                                    )
                                           )     Case No. 18-27004
 DONNA RAY JOHNSON,                        )     Chapter 13
                                           )
       Debtor.                             )
                                           )
 _________________________________________ )
                                           )
 DONNA RAY JOHNSON,                        )     Adv. Proc. 18-00294
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )
                                           )
 WELLS FARGO MORTGAGE,                     )
 NATIONAL ASSOCIATION f/k/a WACHOVIA)
 MORTGAGE f/k/a WORLD SAVINGS BANK, )
 FSB, U.S. BANK NATIONAL ASSOCIATION, )
 SOLELY AS TRUSTEE FOR THE                 )
 BLUEWATER INVESTMENT TRUST 2017-1, )
 SELENE FINANCE LP, SN SERVICING           )
 CORPORATION, and SN SERVICING             )
 SERIES REO, LLC,                          )
                                           )
       Defendants.                         )
 ________________________________________________________________________

            BUNGALOW SERIES REO, LLC AND SN SERVICING
                CORPORATION’S NOTCE OF NONCONSENT
 ________________________________________________________________________

        Comes Now, Bungalow Series REO, LLC and SN Servicing Corporation, by and

 through counsel, and, pursuant to this Court’s order on May 31, 2019 (Doc #103), hereby

 give notice that they do not consent to the entry of a final order by the bankruptcy judge

 in this proceeding.
Case 18-00294      Doc 107      Filed 06/06/19 Entered 06/06/19 10:22:10              Desc Main
                                 Document     Page 2 of 2


 /s/Edward D. Russell                                           Dated: June 6, 2019
 Edward D. Russell, BPR #26126
 The SR Law Group
 PO Box 128
 Mt. Juliet, TN 37121
 (615) 559-3190
 erussell@thesrlawgroup.com




                              CERTIFICATE OF SERVICE

 I hereby certify that on this 6th day of June 2019, a true and correct copy of Bungalow
 Series REO, LLC and SN Servicing Corporation’s Notice of Nonconsent was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic
 filing system to all parties indicated on the electronic filing receipt. All other parties will
 be served via regular U.S. mail. Parties may access this filing through the Court’s
 electronic filing system.

                                                   By: /s/Edward D. Russell
                                                      Edward D. Russell




                                               2
